Citation Nr: 1722289	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-18 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for macular hole of the right eye.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded these issues in February 2016 for further evidentiary development.

The Board notes that additional medical evidence seems to have been associated with the file subsequent to the most recent RO adjudication of these issues.  To the extent that any of the received documents can be considered evidence, the Veteran filed his substantive appeal in July 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(1) (West 2014). 


FINDINGS OF FACT

1. Degenerative arthritis of the left knee was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

2. Degenerative arthritis of the right knee was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

3. Macular hole of the right eye was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1. Degenerative arthritis of the left knee was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Degenerative arthritis of the right knee was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. Macular hole of the right eye was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these issues in February 2016.  The Board instructed the RO to obtain updated VA treatment records, schedule the Veteran for VA knee and eye examinations, and readjudciate the issues on appeal.  

Updated VA treatment records were associated with the file.  The Veteran attended October 2016 VA examinations consistent with the Board's Remand.  The service connection claims for the left and right knees were readjduciated in an October 2016 Supplemental Statement of the Case (SSOC).  The service connection claim for a right eye disorder was readjudicted in an October 2016 rating decision.  The Board notes that its remand directed the RO to issues a SSOC for each issue.  It is unclear why the RO issued a rating decision for the eye disorder, although the Board does note that there might have been some confusion due to the bifurcation of eye claims in the February 2016 Remand.  Regardless, VA has treated this issue as if it is on appeal, and as the issue was readjudicated in some manner, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance); see Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by  June 2011, August 2011, and December 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded VA examinations for all three conditions on appeal in October 2016.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159 (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

During the October 2015 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




III. Service Connection Bilateral Knees

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

In addition, chronic disabilities under 38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

The Veteran contends that his bilateral knee disorders are due to in-service injuries suffered as a result of hazing practices while onboard the USS Lockwood.  Specifically, the Veteran testified at his October 2015 videoconference hearing that he was required to crawl on the deck for an extended period of time, resulting in him hitting his knees on the deck of the ship.  The Veteran testified that due to the small size of his ship, there was no doctor on board, and instead he had to see a chief petty officer corpsman who was only able to issue pain medication.  The Veteran testified that he experienced pain throughout service and had dull pain in both knees upon separation from service.  The Veteran reported that he took Tylenol throughout service and tried to tough it out.  The Veteran's representative specifically asked the Veteran why he did not report knee pain upon separation from service, to which the Veteran responded that he "was just trying to get out of there to get home to see [his] wife." See October 2015 Hearing Transcript. 

The Veteran is competent to report that he injured his knees in service, that he took pain medication, and that he has experienced a continuity of symptoms.  He is also competent to report when his symptoms were first identified. 

The Veteran denied any joint, knee, or relevant issue upon enlistment.  Physical examination revealed normal lower extremities.  A July 1983 reenlistment examination documented normal lower extremities upon physical examination.  There is November 1983 treatment regarding a car accident, however, the only complaint was of neck pain.  At an October 1985 discharge examination, physical examination revealed normal lower extremities.  The Veteran reported that he was in good health and not taking any medication.  He specifically denied arthritis, rheumatism, bursitis, bone or other joint deformity, or a "trick" or locked knee.  A March 1986 discharge examination also revealed normal lower extremities upon physical examination and the Veteran again denied any relevant symptoms or complaints.  Additional service treatment records do not document any relevant treatment, complaints, injuries, or other manifestations of a bilateral knee disorder.

At the Veteran's October 2016 VA examination, the Veteran was diagnosed with degenerative arthritis in both knees.  The Veteran explained to the examiner that he was in a 1983 car accident, which is documented in service treatment records, and injured his knees when hitting them against the dashboard.  The Veteran reported having knee pain since service.  The examiner concluded that it was less likely than not that the Veteran's current "minimal degenerative arthritis" of both knee is related to his military service.  The examiner cited a review of service treatment records, which do not document any relevant treatment or complaints, and the March 1986 separation examination documenting normal lower extremities.  The examiner further noted that there are no treatment records available for the immediate aftermath of service, and that the first documentation of knee pain in medical records is 2011.  In reaching this conclusion, the examiner considered the Veteran's lay statements.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the October 2016 VA examiner's opinion that the Veteran's bilateral knee disorders are less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he has experienced bilateral knee pain since military service, stemming from either the previously referenced hazing incident or the November 1983 car accident.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed normal lower extremities and the Veteran specifically denied any relevant symptoms or other manifestations.  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  His assertion of continuity is inconsistent with the separation examination and other service treatment records.

In sum, there is no reliable evidence linking the Veteran's bilateral knee disabilities to service.  The contemporaneous records establish that there were no documented manifestations of a bilateral knee disorder in service, both knees were physically normal upon separation and the Veteran specifically denied any relevant symptoms or manifestations upon service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report onset and continuity and treatment.

Here, bilateral knee arthritis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's self-reported history of bilateral knee pain during service and immediately after service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, the examinations during the pertinent time frame were normal.

In essence, the evidence establishes that both knees were normal upon separation from service and the onset of arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic bilateral knee disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a bilateral knee disorder is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

IV. Service Connection Right Eye

The service connection provisions as delineated above apply.

As previously noted, the Board bifurcated the issue of entitlement to service connection for an eye disorder in its February 2016 decision.  In that decision the Board denied reopening the Veteran's service connection claim for refractive error and remanded the issue of entitlement to service connection for a macular hole of the right eye.  As a result, the Board will only address that issue.

The Veteran testified at his October 2015 videoconference hearing that he believes his right eye disability is directly related to his service, specifically his work as a radioman which required a large amount of reading and exposed him to grease while laying wire rope antennas, which the Veteran states irritated his eyes.

The Veteran's November 1978 enlistment examination reveals normal eyes upon physical examination, although refractive error was noted.  There is no other eye disorder noted upon enlistment.  The Veteran reported wearing glasses or contact lenses, but specifically denied any eye trouble.  A July 1983 reenlistment examination also documents normal eyes upon physical examination.  At an October 1985 examination eyes were normal upon physical examination.  The Veteran reported eye trouble, but wrote in "glasses."  He made no indication of any additional eye symptoms, complaints, injury, or manifestations.  At the Veteran's March 1986 separation examination he denied eye trouble and physical examination was again normal.

At the Veteran's October 2016 VA eye examination, the Veteran denied any injury to either eye while in service and the examiner noted that service treatment records did not document injury to the right eye.  The examiner noted that the Veteran underwent cataract surgery in October 2010 on the right eye, secondary to a traumatic cataract which occurred as a child, as noted in May 2010 treatment records.  Sixteen days after the October 2010 surgery, the Veteran had a retinal detachment of the right eye.  Retinal surgery was performed in November 2010, after which the Veteran developed a macular hole in the right eye which was first noted in January 2011.  The Veteran again had surgery on the right eye.

Ultimately, the October 2016 examiner concluded that the Veteran's right eye disability is less likely than not related to his military service.  The examiner explained that the Veteran had an injury prior to service and that his vision was not clear while in service.  The Veteran had a complicated cataract surgery secondary to a traumatic injury which did not incur in military service and was not otherwise related to military service.  The macular hole was most likely the result of the Veteran's subsequent retinal surgery.  The examiner again noted that there was no ocular injury while in service, and that the current right eye disability is a result of a complicated post-service cataract surgery.

While enlistment examination does not note a preexisting eye disability, the Board notes that the October 2016 VA examiner reported that the Veteran suffered a traumatic eye injury to the right eye prior to military service.  However, to the extent that a right eye injury preexisted service, there is no evidence that this condition was aggravated beyond natural progression by service.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306 (a).  The examiner clearly states that the Veteran's post-service right eye disabilities and resulting surgeries are not related to the Veteran's service.  More specifically, there is no lay or medical evidence that there was a macular hole prior to service, during service, or prior to post service surgery.  Here, the presumption of soundness is not implicated.

The Board notes that there is no medical opinion of record that contradicts the opinion of the October 2016 VA examiner.  Rather, the post-service opinion is consistent with the separation examination disclosing that the general eye examination and ophthalmoscopy evaluation were normal.  Therefore, the Board finds that the preponderance of the most probative evidence is against finding that the Veteran's right macular hole is related to his military service.

The Board acknowledges that the Veteran opines that his right eye disability was the result of having to read often during military service and exposure to grease.  However, as shown above, physical examination of the eyes was normal throughout service and the VA examiner has clearly stated that the Veteran's right eye disability is not related to his service.  Ultimately, the Board finds the VA examiner to be more competent than the Veteran to opine on the etiology of an eye disability based on their medical education, training, and experience. 

The Veteran is competent to report eye symptoms and he is also competent to report or allege that which he has been told by a professional.  See Jeandreau, supra.  To the extent the Veteran asserts he has experienced vision problems since service, it is undisputed that the Veteran has shown refractive error.  However, as explained above, the preponderance of the evidence shows that the Veteran's right eye macular hole is not related to his service, and refractive error, which has already been denied by the Board, is not a condition for which service connection is warranted.

In summary, the Board concludes that the macular hole of the right eye is shown to be unrelated to his service.  Therefore, service connection is not warranted.



ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for macular hole of the right eye is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


